April 29, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  WALTER DAVIDSON AND WILLIAM MURRY, INDIVIDUALLY AND
  D/B/A ALL ALL WORXS AND AMTEL COMMUNICATIONS, Appellants

NO. 14-13-00089-CV                          V.

        TEL WEST NETWORK SERVICES CORPORATION, Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Tel West
Network Services Corporation, signed October 29, 2012, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

       We order appellant, Walter Davidson and William Murry, individually and
d/b/a All All Worxs and Amtel Communications, jointly and severally, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.